 



EXHIBIT 10.11
AMENDMENT NO. 1
TO
REYNOLDS AMERICAN INC.
ANNUAL INCENTIVE AWARD PLAN
(Amended and Restated as of January 1, 2006)
     1. The first sentence of Section 9(e) of the Plan is deleted in its
entirety and the following language is inserted in place thereof:

      “If the number of shares of Common Stock is increased or decreased as a
result of any stock dividend, subdivision or reclassification of shares, the
number of shares of Common Stock to which each Participant’s Common Stock credit
account is equivalent shall be increased in proportion to the increase or
decrease in the number of outstanding shares of Common Stock and the Closing
Price on which payments hereunder is based will be proportionately decreased or
increased.”

     2. All references to the Plan shall be deemed to refer to the Plan as
amended by this Amendment No. 1.
     3. Except as specifically amended hereby, the original provisions of the
Plan shall remain in full force and effect.
     4. This Amendment No. 1 shall be effective as of July 18, 2006.

         
 
  REYNOLDS AMERICAN INC.
 
       
 
  By:   /s/ McDara P. Folan, III
 
       
 
      Name: McDara P. Folan, III
Title:   Senior Vice President, Deputy General Counsel and
            Secretary

